UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-22798-CIV-MORENO

JAVIER CARDENAS and KURT KIRTON,

Plaintiffs,
VS.

TOYOTA MOTOR CORPORATION,
TOYOTA MOTOR SALES, U.S.A., INC.,
TOYOTA MOTOR ENGINEERING &
MANUFACTURING, INC., and
SOUTHEAST TOYOTA DISTRIBUTORS,
LLC,

Defendants.
/

 

ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANTS’ MOTIONS TO DISMISS

This class action lawsuit is about whether certain Toyota entities defrauded consumers
and engaged in unfair trade practices by concealing a defect in the Heating, Ventilation, and
Air Conditioning Systems installed in 2012-2017 Toyota Camrys and Camry Hybrids.
The Plaintiffs claim the Toyota entities’ conduct constitutes common law fraud or fraudulent
concealment, and violates the Racketeering Influenced and Corrupt Organizations Act, the
Magnuson-Moss Warranty Act, Florida’s Deceptive and Unfair Trade Practices Act, and the
Tennessee Consumer Protection Act. The Plaintiffs also claim the Defendants have breached the
implied warranty of merchantability.

For the reasons below, the Defendants’ Motions to Dismiss (D.E. 26, 27) are
GRANTED IN PART AND DENIED IN PART. Specifically, the Motions are GRANTED as
to Counts III, IV, V, and VI, and thus these Counts are DISMISSED, and the Motions are

DENIED as to Counts I, I, VII, and VIII.

 

 
I. BACKGROUND
The Plaintiffs allege the Defendants! marketed, sold, and leased millions of 2012-2017
Toyota Camrys and Camry Hybrids throughout the United States despite knowing the vehicles
had a defective Heating, Ventilation, and Air Conditioning System. According to the Plaintiffs,
the Heating, Ventilation, and Air Conditioning Systems were defective because they failed to
properly remove all humidity and water; and consequently, emitted foul, noxious, and toxic
odors into the vehicle passenger compartment, which exposed passengers to serious health and

safety hazards, such as mold and other contaminants.

In August 2014, Plaintiff Javier Cardenas purchased a new 2014 Toyota Camry from '

Kendall Toyota near Miami, Florida, while he was a Florida resident. In March 2017, Plaintiff
Kurt Kirton purchased a used 2015 Toyota Camry from a Wyatt Johnson Toyota dealership in
Clarkesville, Tennessee. Both Plaintiffs allege they were unaware their vehicles had a Defective
Heating, Ventilation, and Air Conditioning System at the time of purchase, and that had they
known about the Defect, they would not have purchased their vehicles.

The Complaint alleges the Defendants possessed exclusive and superior knowledge about
the Defect based upon: (1) consumer complaints filed with the National Highway Traffic Safety
Administration and with Toyota Motor Sales’s network of exclusive dealers; (2) testing
performed by Toyota Engineering and Manufacturing in response to consumer complaints;
(3) Technical Service Bulletins issued by Toyota to its network of distributors and dealers;

and (4) repair orders, aggregate warranty data, and parts data compiled by and received from

 

| Specifically, the Plaintiffs assert claims against Toyota Motor Corporation,

Toyota Motor Sales, U.S.A., Inc., Toyota Motor Engineering & Manufacturing North America,
Inc., (collectively, the “Toyota Defendants”), and Southeast Toyota Distributors, LLC
(“Southeast Toyota’) (collectively all together, the “Defendants”).

2

 

megerpieon nts
those dealers. Despite having this information, the Complaint alleges the Defendants failed to
disclose, and actively concealed the Defect and its health and safety hazards from the Plaintiffs
and putative class members.

As a result, the Plaintiffs filed an 8-count Class Action Complaint seeking economic loss
damages and alleging that the Defendants’ nondisclosure and active concealment of the Defect
violates federal and state law. The Toyota Defendants and Southeast Toyota filed separate
motions to dismiss. This Order resolves both motions.

II. LEGAL STANDARD

“A pleading that states a claim for relief must contain . . . a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a
motion to dismiss, a “complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id. (citing Twombly, 550 U.S. at 556). “While legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations.” Jd at 679. Detailed factual
allegations are not required, but a complaint must offer more than “labels and conclusions” or
“a formulaic recitation of the elements of the cause of action.” Twombly, 550 U.S. at 555
(citation omitted). The factual allegations must be enough to “raise a right to relief above the
speculative level.” Jd. (citations omitted).

Where a cause of action sounds in fraud, the allegations in a complaint must satisfy

Federal Rule of Civil Procedure 9(b). Under Rule 9(b), “a party must state with particularity the
3

 

petty mgm oe
circumstances constituting fraud or mistake”; although “conditions of a person’s mind,” such as
malice, intent, and knowledge may be alleged generally. Fed. R. Civ. P. 9(b). To comply with
Rule 9(b), a plaintiff must allege: “(1) the precise statements, documents, or misrepresentations
made; (2) the time, place, and person responsible for the statement; (3) the content and manner in
which these statements misled the Plaintiffs; and (4) what the defendants gained by the alleged
fraud.” Brooks v. Blue Cross & Blue Shield of Fla, Inc., 116 F.3d 1364, 1380-81
(11th Cir. 1997) (per curiam) (citation omitted). In other words, a plaintiff is required to plead
the “who, what, when, where, and how” pertaining to the underlying fraud. Garfield v. NDC
Health Corp., 466 F.3d 1255, 1262 (11th Cir. 2006) (citation omitted). At bottom, the purpose
of particularity pleading is to alert defendants to their precise misconduct and protect them
against baseless charges of fraudulent behavior. See Durham v. Bus. Mgmt. Assocs., 847 F.2d
1505, 1511 (11th Cir. 1988) (citation omitted).

- Finally, at the motion to dismiss stage, the Court must view the allegations in the
complaint in the light most favorable to the plaintiffs and accept well-pleaded facts as true. See
St. Joseph’s Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir. 1986).

Ill. DISCUSSION
A. RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT

1. Racketeering (Count DI)

In Count I, the Plaintiffs assert a federal RICO claim under 18 U.S.C. Section 1962(c)
against the Toyota Defendants. To state a plausible Section 1962(c) claim, a plaintiff must
allege that defendants: (1) engaged in conduct (2) of an enterprise (3) through a pattern (4) of
racketeering activity. Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1282 (11th Cir. 2006),

abrogated on other grounds by Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1349 (11th Cir. 2016).
4

amine aiaiuerr yet

men nena MN AS SMS Ae

 
In this case, the Plaintiffs’ racketeering claim is predicated on mail and wire fraud.
Thus, the allegations in the Complaint must comply not only with the plausibility criteria
articulated in Twombly and Iqbal, but also with Rule 9(b)’s heightened pleading standard.
Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010) (quoting Ambrosia Coal
& Constr. Co. yv. Pages Morales, 482 F.3d 1309, 1316 (11th Cir. 2007)).
Notwithstanding, because particularity pleading under Rule 9(b) is limited to “the circumstances
constituting fraud,” the non-fraud elements of a RICO claim can be alleged under Rule 8(a)
standards. See D. Penguin Bros. v. City Nat. Bank, 587 F. App’x 663, 666 (2d Cir. 2014);
Audette-Weaver v. J.G. Wentworth, SS.C., L.P., No. 8:07-cv-2056-T-26MAP, 2008 WL
11336685, at *6 (M.D. Fla. Feb. 26, 2008).

a) Racketeering Activity

Racketeering activity is defined as any act indictable under any of the statutory
provisions listed in 18 U.S.C. Section 1961(1), which includes mail and wire fraud in violation
of 18 U.S.C. Sections 1341 and 1343. See Kemp v. Am. Tel. & Tel. Co., 393 F.3d 1354, 1359
(11th Cir. 2004). A “pattern of racketeering activity” requires the commission of at least two
such acts within a ten-year period. See 18 U.S.C. § 1961(5); Rajput v. City Trading, LLC, 476 F.
App’x 177, 180 (11th Cir. 2012) (per curiam).

The Plaintiffs’ racketeering claim is predicated on mail and wire fraud, and thus they
must allege: (1) intentional participation in a scheme to defraud; and (2) the use of the interstate
mails or wires in furtherance of that scheme. United States v. Maxwell, 579 F.3d 1282, 1299
(11th Cir. 2009) (citing United States v. Hasson, 333 F.3d 1264, 1270 and n.7 (11th Cir. 2003);
United States v. Ellington, 348 F.3d 984, 990 (11th Cir. 2003)). A “scheme to defraud” requires

proof of a material misrepresentation, or the omission or concealment of a material fact

5

 
calculated to deceive another out of money or property. Jd. (citing United States v. Svete, 556
F.3d 1157, 1161, 1169 (11th Cir. 2009) (en banc)).

In this case, the Court finds that the Plaintiffs adequately allege mail and wire fraud
against the Toyota Defendants. The Complaint sets forth numerous allegations establishing the
Toyota Defendants’ exclusive and superior knowledge of the Defect. By way of examples, the
Complaint alleges the Toyota Defendants were aware of the Defect based upon numerous
complaints filed with the National Highway Traffic Safety Administration by consumers
complaining about foul, moldy odors coming from the Heating, Ventilation, and
Air Conditioning System in their vehicle. (See D.E. 1 at §§ 65-67.) The Complaint also alleges
the Toyota Defendants used their knowledge of the Defect to share Technical Service Bulletins
with its network of distributors in 1997, 2009, 2011, 2013, and 2015. See id. at 4] 68-74, 125b—
c, e, j, 1.

According to the Complaint, a 1997 Technical Service Bulletin described the
Heating, Ventilation, and Air Conditioning System Defect as a “musty odor . . . emitted from the
air conditioning system of some vehicles which are usually operated in areas with high
temperature and humidity.” Jd. at § 69, 125b. This Technical Service Bulletin noted that the
odor could result from “[b]lockage of the evaporator housing drain pipe, resulting in the build up
of condensate” or “[ml]icrobial growth in the evaporator, arising from dampness in the evaporator
housing where the cooling air flow is dehumidified.” Id. at J 69.

Then, the Complaint alleges that in 2009 and 2011, new Technical Service Bulletins were
issued, stating that a “newly designed evaporator sub-assembly [had] been made available to
decrease the potential for HVAC odor” and that this repair was “covered under the Toyota

Comprehensive Warranty ... in effect for 36 months or 36,000 miles, whichever occurs first.”

6

 

 

 

 

 
Id. at § 70-71, 125c, e. The 2009 Bulletin also stated that certain “Camry, Camry HV, and
Prius models may exhibit an intermittent HVAC system odor.” Jd. at [§ 70, 125c.

The Complaint further alleges that a 2013 Bulletin explained the odors as “naturally
occurring from the HVAC system and/or related environmental factors” and then informed
dealers there was “no way to eliminate these odors.” Jd. at §§ 72, 125j. That Bulletin further
provided procedures to “minimize” the odors, but noted the procedures would “NOT eliminate
the odors experienced, but [were] provided to help reduce the intensity of [the] odors.” Jd. The
Complaint also alleges that a 2015 Bulletin revised the 2013 Bulletin to include 2007-2015
Camry and Camry Hybrid vehicles. Jd at 9973, 1251. Finally, the Complaint alleges that
despite this exclusive and superior knowledge of the Defect, members of the Toyota RICO
enterprise “encouraged Plaintiffs and Class members to pay for remedies that would fail to
completely repair the HVAC System Defect, to increase Defendants’ and other members of the
Toyota RICO Enterprises’ profits.” Jd. at § 125].

The Complaint juxtaposes the consumer complaints filed with the National Highway
Traffic Safety Administration and the Technical Service Bulletins, with numerous internal
communications supporting the reasonable inference that the Toyota Defendants took actions to
mislead consumers, or conceal from them, the existence and/or full nature of the
Heating, Ventilation, and Air Conditioning System Defect in order to avoid liability and to
maintain revenue. Several allegations stand out to the Court. First, the Complaint alleges that on
September 19, 2012, a communication was transmitted via wire by a Toyota Motor Sales
Product Engineer between Toyota’s offices in California and Texas, which summarized

communications with Southeast Toyota as follows:

 

 
‘AC has been one of the top issues for [Southeast Toyota] for the last few

years.... [Southeast Toyota] stopped attempting to repair vehicles with AC

odor, because of the severity of the Lemon Law in the state of Florida.

[Southeast Toyota] started to tell customers the condition was normal.

Id. at 9 77, 125g (emphasis added). Relatedly, the Complaint alleges that on January 23, 2013,
Toyota transmitted a communication via wire to its offices in Australia and Japan, explaining
that Toyota and its dealers were “hesitant” to attempt repairing the Heating, Ventilation, and
Air Conditioning Systems, because the odors would come back, and it would subject Toyota to
Lemon Law liability. Jd. at § 125h.

Second, the Complaint alleges that on July 25, 2013, Toyota’s office in Kansas
transmitted a communication via wire to Southeast Toyota in Florida, which provided
standardized language to give complaining customers; specifically, that the odor was not a
defect, but rather, “an industrywide condition.” Jd. at § 125i. That communication also advised
that customers should be encouraged to “contact [their] local Toyota dealership for a thorough
evaluation of the condition.” Jd.

Third, the Complaint alleges that on September 9, 2015, a Toyota Pricing Manager
emailed the National Product Planning Manager, stating that he agreed with Southeast Toyota,
and asked:

[I]f this is a known issue with a [Technical Service Bulletin] for how to repair,

why are we asking to charge customers. . . . it does seem challenging to explain

why to get what a customer should expect as a standard condition for the air

conditioner (no odor) we charge more?

Id. at (81; § 125m (noting the same communication described the Defect as an engineering
problem affecting “a basic requirement of the system”).

Next, the Complaint alleges that the while the Toyota Defendants knew about and

wrestled with the Heating, Ventilation, and Air Conditioning System Defect internally, but did
8

 

 

mi

 
not publicly disclose it, they continued to tout the Camry’s “legendary quality” (2011), described
the interior as “a space that is rewarding and enhances the driver experience” (2013), and

99 66

marketed Camrys as providing “maximum comfort” “ready for your next road trip,” and as
“[c]ommitted to safety” (2016). See id. at {§ 125d, 125k, 125n. The Complaint also avers that
the Toyota Defendants marketed the 2017 Camry as offering “the best combination of
roominess, comfort, quality safety and performance” and that it upheld “its well-earned
reputation for comfort,” which came with “[p]eace of [m]ind [warranty [p]rotection.” Jd. at
{ 1250. Finally, despite its knowledge of the Defect and continued marketing of Camry vehicles,
the Complaint alleges that “[b]y concealing the scope and nature of the HVAC System Defect
contained in millions of vehicles, the Toyota Defendants also maintained and boosted consumer
confidence in the Toyota brand” and “avoid[ed] the costs and bad publicity associated with a
recall or lemon law suit.” /d. at Ff 120, 125f.

Taking all these allegations as true, as the Court must at the dismissal stage, the Court
finds the Complaint sufficiently alleges a scheme to defraud based on “material
misrepresentations” or the “omission or concealment” of material facts from the Plaintiffs and
the putative class members. Cf Stockinger v. Toyota Motor Sales U.S.A., Inc., No. LACV 17-
00035-VAP (KLSx), 2017 WL 10574372, at *15—-19 (C.D. Cal. July 7, 2017) (denying motion to
dismiss common law fraud claims under similar, if not lesser, allegations); Salas v. Toyota Motor
Sales, U.S.A., Inc., Case No. CV 15-8629 FMO (Ex), 2016 WL 7486600, at *6—-11 (C.D. Cal.
Sept. 27, 2016) (same as to fraud-based statutory claims).

b) Enterprise
The Supreme Court has ruled that “[f]rom the terms of RICO, it is apparent that an

association-in-fact enterprise must have at least three structural features: a purpose, relationships

9

 

 
among those associated with the enterprise, and longevity sufficient to permit these associates to
pursue the enterprise’s purpose.” Boyle v. United States, 556 U.S. 938, 946 (2009).
An association-in-fact enterprise is “simply a continuing unit that functions with a common
purpose.” Jd. at948. While an enterprise need not have a hierarchical structure, specific
governing procedures, or fixed roles for its members, Ray, 836 F.3d at 1352 (citing Boyle, 556
U.S. at 948), what is required, is “evidence of an ongoing organization, formal or informal, and
... evidence that the various associates function as a continuing unit,” United States v. Turkette,
452 U.S. 576, 583 (1981).

Here, the Complaint sufficiently alleges a RICO enterprise. The Complaint alleges the
Toyota RICO enterprise includes the following entities and roles: the Toyota Defendants
(who designed, manufactured, and sold millions of Class Vehicles equipped with the Defect’);
Southeast Toyota, non-party Gulf Coast Toyota, and other distributors (who distributed,
marketed, and sold the Class Vehicles); non-party DENSO (who designed, manufactured, and
sold the Heating, Ventilation, and Air Conditioning Systems with the Toyota Defendants’
guidance and instructions); various Toyota authorized dealers (who sold, leased, and serviced the
Class Vehicles); and the officers, executives, and engineers of the Defendants, non-parties,
distributors, and dealers (who collaborated and colluded with each other to conceal the Defect
and its health hazards). (See D.E. 1 at §§ 9, 114a—h.)

Furthermore, “evidence used to prove [a] pattern of racketeering activity and the

evidence establishing an enterprise ‘may in particular cases coalesce.’” Boyle, 556 U.S. at 947

 

* More specifically, the Complaint alleges that despite knowledge of the Defect, Toyota
Engineering and Manufacturing “continued to design and manufacture Class Vehicles that
contained the Defective HVAC System”; Toyota Motor Sales “continued selling Class Vehicles
with the Defective HVAC System”; and Toyota Motor Corporation “continued to direct and or
approve of continued production and sales of the defective Class Vehicles.” (D.E. 1 at ¥ 9.)

10

 

 

 

 
(quoting Turkette, 452 U.S. at 583). As outlined above, the Complaint sets forth numerous
allegations, including specific communications between separate Toyota entities, showing the
Toyota Defendants and Southeast Toyota had knowledge of the Defect, yet did not disclose, and
actually concealed, the Defect from the public. See supra. Finally, the Complaint alleges that all
members of the Toyota RICO enterprise “served a common purpose: to sell as many Defective
HVAC Systems and Class Vehicles containing the Defective HVAC Systems, as possible, and
thereby maximize the revenue and profitability of the Toyota RICO Enterprise’s members.”
(D.E. 1 at 7 118.)

These allegations, taken as true, sufficiently allege an association-in-fact enterprise under
Rule 8 pleading standards. See In re Takata Airbag Prod. Liab. Litig., No. 14-24009-CV, 2015
WL 9987659, at *1 (S.D. Fla. Dec. 2, 2015).

c) Scienter

To plead the necessary scienter for a racketeering claim premised on mail and wire fraud,
a plaintiff must allege that defendants “knowingly devised or participated in a scheme to defraud
plaintiffs” and that they “did so willingly with an intent to defraud.” Langford v. Rite Aid of
Alabama, Inc., 231 F.3d 1308, 1312 (11th Cir. 2000). As outlined above, the Complaint alleges
the Toyota Defendants had extensive and superior knowledge of the Defect, yet did not disclose
it to the public, but rather concealed it, in order to avoid Lemon Law liability, recall obligations,
and negative publicity, all the while promoting the quality, comfort, and safety of the Class
Vehicles. The Court finds that these allegations, in conjunction with several internal
communications—which ranged from informing dealers there was “no way to eliminate these

odors,” to a conversation about charging customers for repairs anyway, to discussions about

11

 

 
actions taken to get around Lemon Law liability—are sufficient to give rise to a reasonable
inference of scienter.

The Court emphasizes that at the dismissal stage, the Plaintiffs’ allegations are the ones
given weight. To be sure, the Toyota Defendants will have the opportunity to present evidence
at summary judgment or trial in support of their defenses. For now, the Court finds the
Complaint sets forth sufficient RICO allegations to survive the motions to dismiss. Accordingly,
the Toyota Defendants’ Motion to Dismiss Count I is DENIED.

2. Conspiracy (Count II

In Count II, the Plaintiffs assert a RICO conspiracy claim under Section 1962(d) against
all Defendants. Section 1962(d) makes it “unlawful for any person to conspire to violate any of
the provisions of subsection (a), (b), or (c) of [Section 1962].” 18 U.S.C. § 1962(d). “The
essence of a RICO conspiracy claim is that each defendant has agreed to participate in the
conduct of an enterprise’s illegal activities.” Solomon v. Blue Cross & Blue Shield Ass’n, 574 F.
Supp. 2d 1288, 1291 (S.D. Fla. 2008) (citing 18 U.S.C. § 1962(d)) (emphasis in original). As
this Court previously recognized, “proof of the agreement is at the heart of a conspiracy claim.”
Id. (quoting In re Managed Care Litig., 430 F. Supp. 2d 1336, 1345 (S.D. Fla. 2006)). A
plaintiff can state a RICO conspiracy claim by showing defendants: (1) agreed to the overall
objective of the conspiracy; or (2) agreed to commit two predicate acts. Am. Dental Ass’n, 605
F.3d at 1293 (quoting Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935,
950 (11th Cir. 1997)). An agreement under RICO need not be established by direct evidence,
however; it may be inferred from the conduct of the participants. Jd.

Unlike racketeering claims predicated on fraud under Section 1962(c), conspiracy claims

under Section 1962(d) only need to satisfy Rule 8 pleading requirements. See id at 1290-96
12

 

 
(evaluating Section 1962(d) claim under Rule 8 standards, and fraud-based Section 1962(c)
claim under Rule 9(b) standards); see also Associated Indus. Ins. Co., Inc. v. Advanced Mgmt.
Servs., Inc., 2014 WL 1237685, at *7 n.7 (S.D. Fla. Mar. 26, 2014) (“Rule 9(b)’s particularity
requirement does not apply to RICO conspiracy claims.”) (citing O’Malley v. O'Neill, 887 F.2d
1557, 1560 (11th Cir. 1989)). Here, the allegations in the Complaint, which are discussed in
depth above, enable the Court to draw the reasonable inference of a RICO agreement between
the Defendants. Therefore, the Defendants’ Motions to Dismiss Count II are DENIED.
B. FRAUD OR FRAUDULENT CONCEALMENT (COUNTS III AND IV)

Next, Cardenas asserts an individual and Florida-class claim against Southeast Toyota for
“fraud or fraudulent concealment” under Florida law (Count IV), and collectively, the Plaintiffs
assert the same claim on behalf of a nationwide class against the Toyota Defendants (Count III.
Together, the Defendants argue that Counts III and IV are barred by the economic loss rule.

1. Florida Law

The economic loss rule sets forth the circumstances under which “a tort action is
prohibited if the only damages suffered are economic losses.” Tiara Condo. Ass’n, Inc. v. Marsh
& McLennan Cos., Inc., 110 So. 3d 399, 401 (Fla. 2013) (citing Indem. Ins. Co. of N. Am. v. Am.
Aviation, Inc., 891 So, 2d 532, 536 (Fla. 2004)). The Florida Supreme Court has defined
economic loss as “damages for inadequate value, costs of repair and replacement of the defective
product, or consequent loss of profits—without any claim of personal injury or damage to other
property.” Jd. (citing Casa Clara Condo. Ass’n, Inc. v. Charley Toppino and Sons, Inc., 620 So.
2d 1244, 1246 (Fla. 1993)). Economic loss also extends to “diminution in the value of the
product because it is inferior in quality and does not work for the general purposes for which it

was manufactured and sold.” Casa Clara, 620 So. 2d at 1246 (citations omitted).

13

 

 
Cardenas argues his “fraud or fraudulent concealment” claim can proceed because Tiara
recognized a fraudulent concealment exception to the economic loss rule. This Court’s ruling in
In re Takata Airbag Prod. Liab. Litig., 193 F. Supp. 3d 1324 (S.D. Fla. 2016) disposes of this
argument. There, this Court addressed the following question:

[W]hether Florida’s Supreme Court, by its dicta [in Tiara], intended to abridge

the economic loss rule in the products liability setting to allow fraudulent

inducement and negligent misrepresentation claims (and by implication

fraudulent concealment claims), even where the action for fraud depends upon
precisely the same allegations as a warranty claim—i.e., a claim the product

failed to work as promised.

Id. at 1338-39 (emphasis added). This Court agreed with other courts in this Circuit, which
concluded that the Florida Supreme Court “did not intend to allow such products liability claims
to survive.” See id. at 1339 (collecting cases). Consequently, this Court dismissed the plaintiffs’
fraudulent concealment claims because they alleged “precisely what a breach of warranty claim
would allege—namely that the Mazda vehicles did not work as promised.” Jd.

Like Jn re Takata, Cardenas seeks economic loss damages for his “fraud or fraudulent
concealment” claim, which alleges precisely what his breach of warranty claim alleges—that his
Toyota Camry did not work as promised.? Therefore, the Court finds that the economic loss rule

bars Cardenas’s “fraud or fraudulent concealment” claim under Florida law. See id; see also

Leon v. Cont’ AG, 301 F. Supp. 3d 1203, 1224-25 (S.D. Fla. 2017) (following In re Takata and

 

3 Compare D.E. 1 at §§ 161, 163 (alleging Southeast Toyota fraudulently concealed
“material information regarding the Defective HVAC System” and that the Plaintiffs “trusted
[Southeast Toyota] not to... recommend them to pay money for inspections and repairs that
were caused by a defect and that would not remedy the Defect”), with id. at J 181 (alleging the
Toyota Defendants breached the implied warranty of merchantability because they “knew of and
concealed the Defective HVAC System, and... refused to repair or replace the Defective
HVAC System free of charge within a reasonable time”).

14

 

 
dismissing fraudulent concealment claims under the Florida economic loss rule).
Therefore, Counts IV (in the entirety) and III (as to Florida law) are DISMISSED.

2. Tennessee Law

The economic loss doctrine is “undisputedly a valid feature of Tennessee law.”
Milan Supply Chain Sols. Inc. v. Navistar Inc., No. W2018-00084-COA-R3-CV, 2019 WL
3812483, at *6 (Tenn. Ct. App. Aug. 14, 2019) (citing Lincoln Gen. Ins. Co. v. Detroit Diesel
Corp., 293 S.W.3d 487, 488-92 (Tenn. 2009)). The Toyota Defendants assert this doctrine bars
Kirton’s “fraud or fraudulent concealment” claims. Countering, Kirton argues there is a fraud or
fraud in the inducement exception to the economic loss doctrine.

In a recent opinion, the Tennessee Court of Appeals in Milan Supply Chain confronted
whether “some type of exception to the [economic loss] doctrine exists for fraud claims.”
Id. at *3. There, the plaintiff sought recovery for financial losses stemming from the purchase of
over two hundred allegedly defective trucks sold by the defendant. Jd. at *1, 3. The plaintiff
filed a complaint alleging fraud, in addition to alleging breach of contract, breach of warranty,
and violations of the Tennessee Consumer Protection Act. /d. at *1. The fraud claim was based
on the defendant providing false information to the plaintiff about the performance capabilities,
fuel economy, and overall fitness of the purchased trucks. Jd.

After a thorough review of the economic loss doctrine in Tennessee, and other states,
id. at *3-7, the Tennessee Court of Appeals unanimously ruled that “where the alleged
fraud. ..relates to the quality of goods sold, the economic loss doctrine is a bar and any
remedies must be pursued in contract/warranty law,” id. at *7. As applied in that case, the Court

of Appeals found the plaintiffs fraud claims—based on “false information” given by the

15

 
defendant—concerned “the quality of the trucks sold,” and consequently ruled the fraud claim
was barred by the economic loss doctrine. /d. at *8.

Likewise here, Kirton’s “fraud or fraudulent concealment” claim alleges the Toyota
Defendants “intentionally and knowingly misrepresented, concealed, suppressed, and/or omitted
material facts including the standard, quality, or grade of the Class Vehicles....” (D.E. 1 at
4 147 (emphasis added).) Therefore, Kirton’s “fraud or fraudulent concealment” claim is barred
by the Tennessee economic loss doctrine. Accordingly, the remaining claims in Count III are
DISMISSED.

C. FLORIDA’S DECEPTIVE & UNFAIR TRADE PRACTICES ACT (COUNT VID

In Count VII, Cardenas asserts an individual and Florida-class claim against the
Defendants for violations of Florida’s Deceptive and Unfair Trade Practices Act. To state a
claim under this Act, a plaintiff must allege: (1) a deceptive act or unfair practice; (2) causation;
and (3) actual damages. Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1338 n.25 (11th Cir. 2012)
(citing Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006)).

Deception occurs if there is a “representation, omission, or practice that is likely to
mislead the consumer acting reasonably in the circumstances, to the consumer’s detriment.”
Harris v. Nordyne, LLC, No. 14-CIV-21884-BLOOM, 2014 WL 12516076, at *6 (S.D. Fla.
Nov. 14, 2014) (quoting Merrill Lynch Bus. Fin. Servs., Inc. v. Performance Mach. Sys. USA,
Inc., 2005 WL 975773, at *8 (S.D. Fla. Mar. 4, 2005) (quoting PNR, Inc. v. Beacon Prop. Memt.
Inc., 842 So. 2d 773, 777 (Fla. 2003))) (emphasis in original). Furthermore, while a plaintiff
need not allege actual reliance on the deceptive conduct, a plaintiff must allege the deceptive

conduct was “likely to deceive a consumer acting reasonably in the same circumstances.”

Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App’x 565, 567 (11th Cir. 2009)
16

 

 
(per curiam) (citing State, Office of the Att’y Gen. v. Commerce Comm. Leasing, LLC, 946 So.
2d 1253, 1258 (Fla. Ist DCA 2007)).

Here, Cardenas’s claim is premised on the Defendants’ nondisclosure and concealment of
the Heating, Ventilation, and Air Conditioning System Defect. As discussed above, the
Complaint includes numerous allegations highlighting the Defendants’ exclusive and superior
knowledge of the Defect, showing the continued marketing of the Camry and Camry Hybrids as
quality, comfortable, and safe vehicles, and outlining the Defendants’ failure to disclose, or
efforts to conceal, the Defect. See supra. In addition, the Complaint alleges that “[h]ad Plaintiff
and the Florida Class members been aware of the Defective HVAC Systems that existed in the
Class Vehicles ... Plaintiff and the Florida Class either would not have paid as much for their
Class Vehicles or would not have purchased or leased them at all.” (D.E. 1 at 9222.) And
finally, the Complaint alleges that, as a result of the negative publicity following disclosure of
the Defect, “the value of the Class Vehicles has greatly diminished” and the Class Vehicles are
now “worth significantly less than they otherwise would be.” /d. at § 220.

Taking these allegations as true, the Court finds the Complaint plausibly alleges a claim
under Florida’s Deceptive and Unfair Trade Practices Act. Therefore, Defendants’ Motion to
Dismiss Count VII is DENIED.

D. TENNESSEE CONSUMER PROTECTION ACT (COUNT VIID

In Count VIII, Kirton asserts an individual and Tennessee-class claim under the
Tennessee Consumer Protection Act. The Toyota Defendants argue Count VIII should be
dismissed: (1) as to the class claim because the Act only allows individual actions; (2) as to
Kirton’s individual claim because it is time-barred; and (3) as to both claims because the factual

allegations are deficient. The Court addresses each argument in turn.

17

 
1. Class Claims Under the Tennessee Consumer Protection Act

The Toyota Defendants argue Kirton’s Tennessee-class claim should be dismissed
because the Tennessee Consumer Protection Act does not permit class actions. The Toyota
Defendants direct the Court to Section 47-18-109 of the Tennessee Code, which provides: “[a]ny
person who suffers an ascertainable loss...as a result of... an unfair or deceptive act or
practice ... may bring an action individually to recover actual damages”; and “/n]o class action
lawsuit may be brought to recover damages for an unfair or deceptive act or practice declared to
be unlawful by this part.” Tenn. Code Ann. § 47-18-109(a)(1), (g) (emphases added).

In their Reply memorandum, the Toyota Defendants invite the Court to dismiss
Count VIII by following a ruling from the Middle District of Tennessee in Bearden v. Honeywell
Int'l Inc., No. 3:09-1035, 2010 WL 3239285 (M.D. Tenn. Aug. 16, 2010). There, the
district court ploughed through the Supreme Court’s fragmented opinions in Shady Grove
Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010) and ruled that under the
approach taken in the concurring opinion by Justice Stevens—in the district court’s view, the
controlling opinion under Marks v. United States, 430 U.S. 188 (1977)—the plaintiffs could not
maintain their Tennessee Consumer Protection Act class action claim because “the class-action
limitation contained in the [Tennessee Consumer Protection Act] is so intertwined with that
statute’s rights and remedies that it functions to define the scope of the substantive rights,”
thereby preventing a class action under Federal Rule of Civil Procedure 23. See 2010 WL
3239285, at *8—10.

Despite the Middle District of Tennessee’s thoughtful and thorough analysis of the
opinions in Shady Grove, this Court is bound by Eleventh Circuit precedent. And

in Lisk v. Lumber One Wood Preserving, LLC, the Eleventh Circuit answered in the affirmative

18

 

 
the question of whether Rule 23 allows a plaintiff to assert a class action claim under a state
statute that disallows private class actions. 792 F.3d 1331, 1332 (11th Cir. 2015). Unlike the
district court in Bearden, the Eleventh Circuit found that in Shady Grove, “five justices agreed
that applying Rule 23 to allow a class action for a statutory penalty created by New York law did
not abridge, enlarge, or modify a substantive right.” Jd at 1335. The Eleventh Circuit
emphasized that “Rule 23 controlled” and that “[r]egardless of which Shady Grove opinion is
binding, the holding is binding.” Jd. (emphasis in original). Finding “no relevant, meaningful
distinction between a statutorily created penalty of the kind at issue in Shady Grove, on the one
hand, and a statutorily created claim for deceptive practices,” the Eleventh Circuit concluded:

If Rule 23 did not abridge, enlarge, or modify a substantive right under the

New York statute, even though the statute precluded class actions altogether, it is

difficult to conclude that Rule 23 abridges, enlarges, or modifies a substantive

right in Alabama, when all the statute does is prescribe who can bring a class

claim based on the very same substantive conduct.

Id. at 1335-36.

Furthermore, in applying Justice Stevens’s approach, the district court in Bearden found
it important that the limitation in the Tennessee Consumer Protection Act was “contained in the
substantive statute itself, not in a separate procedural rule.” Bearden, 2010 WL 3239285, at *10.
The Eleventh Circuit in Lisk emphatically rejected this reasoning, explaining: “how a state
chooses to organize its statutes affects the analysis not at all.... [T]he question whether a
federal rule abridges, enlarges, or modifies a substantive right turns on matters of substance—not
on the placement of a statute within a state code.” Lisk, 792 F.3d at 1336.

Both the Tennessee statute here, and Alabama statute in Lisk, create a cause of action for

deceptive trade practices. Because the Eleventh Circuit ruled that applying Rule 23 did not result

in an abridgment, enlargement, or modification of a substantive right to relief for deceptive trade

19

 
practices under the Alabama statute—which disallowed private class actions—this Court must
find that Rule 23 also does not abridge, enlarge, or modify a substantive right under the
Tennessee statute, which likewise disallows class actions.* Therefore, the Court finds that in this
Circuit, Rule 23 permits Kirton to assert a class claim under the Tennessee Consumer Protection
Act.

2. Statute of Limitations on Kirton’s Individual Claim

Next, the Toyota Defendants argue that Kirton’s individual claim under the Tennessee
Consumer Protection Act should be dismissed as time-barred by the statute of limitations. In the
Eleventh Circuit, a statute of limitations bar is an affirmative defense; and a plaintiff is not
required to negate an affirmative defense in their complaint. See La Grasta v. First Union Sec.,
Inc., 358 F.3d 840, 845 (11th Cir. 2004) (quoting Tregenza v. Great Am. Comms. Co., 12 F.3d
717, 718 (7th Cir. 1993)). As such, Rule 12(b)(6) dismissal on statute of limitations grounds “is
appropriate only if it is ‘apparent from the face of the complaint’ that the claim is time-barred,”
Id. (quoting Omar v. Lindsey, 334 F.3d 1246, 1247 (11th Cir. 2003); Carmichael y. Nissan
Motor Acceptance Corp., 291 F.3d 1278, 1279 (11th Cir. 2002)). The statute of limitations for a
Tennessee Consumer Protection Act claim is one year “from a person’s discovery of the
unlawful act or practice.” Tenn. Code Ann. § 47-18-110.

Here, Kirton alleges he purchased a used 2015 Toyota Camry around March 2017.
(D.E. 1 at { 28.) Based on this allegation, the Toyota Defendants argue that, from the face of the

Complaint, Kirton’s claim is time-barred. (See D.E. 26 at 23.) But Kirton’s claim accrued at

 

* Compare Ala. Code Section 8-19-10(f) (“A consumer or other person bringing an action
under this chapter may not bring an action on behalf of a class.”), with Tenn. Code Ann.
Section 47-18-109(a)(g) (“No class action lawsuit may be brought to recover damages for an
unfair or deceptive act or practice declared to be unlawful by this part.”).

20

 

 

 
time of the “discovery of the unlawful act or practice,” Schmank v. Sonic Auto., Inc., No. E2007-
01857-COA-R3-CV, 2008 WL 2078076, at *2 (Tenn. Ct. App. May 16, 2008) (quoting Tenn.
Code Ann. § 47-18-110)}—not at the time he purchased his used 2015 Camry. And Kirton
alleges that at the time he purchased his vehicle, he was “unaware his Class Vehicle contained
the Defective HVAC System” and the Toyota Defendants “never informed or warned [him] of
the Defective HVAC System and corresponding health and safety hazard associated with his
Class Vehicle.” (D.E. 1 at §29.) As such, the Court cannot conclude from the face of the
Complaint that Kirton’s claim is time-barred.

Furthermore, “[i]t is well-settled in Tennessee that statutes of limitations may be tolled
for a period of time where the defendant has taken actions to fraudulently conceal a cause of
action.” In re Estate of Davis, 308 S.W.3d 832, 841 (Tenn. 2010) (collecting cases). Here, the
Complaint also alleges the statute of limitations is tolled because the Toyota Defendants’
“knowing and active concealment” of the Defect prevented the Plaintiffs from “reasonably
discover[ing] the Defect or Defendants’ deception with respect to the Defect.” (D.E. 1 at 491.)
The Complaint further alleges that “[w]ithin the time period of any applicable statute of
limitations, Plaintiffs and Class members could not have discovered through the exercise of
reasonable due diligence that Defendants were concealing the Defect in the Defective HVAC
System.” Jd. at ¥ 92.

Accepting these allegations as true, the Court finds it premature to dismiss Kirton’s

individual Tennessee Consumer Protection Act claim on statute of limitations grounds.°

 

> After the close of discovery, however, the Toyota Defendants may renew this argument

at summary judgment should the facts support a legal basis for dismissal under the statute of

limitations. Cf Schmank, 2008 WL 2078076, at *3 (“Generally speaking, in applying the

discovery rule, the issue of ‘[w]hether the plaintiff exercised reasonable care and diligence in
21

 

 

 
3. Sufficiency of Allegations Under the Tennessee Consumer Protection Act

Lastly, the Toyota Defendants contend the individual and Tennessee-class claims should
be dismissed because the Complaint fails to plead sufficient factual matter to state a
Tennessee Consumer Protection Act claim. To state such a claim, a plaintiff must allege: (1) that
the defendant engaged in an unfair or deceptive act or practice declared unlawful by the
Tennessee Consumer Protection Act; and (2) that the defendant’s conduct caused an
ascertainable loss of money or property. Chattanooga Spine & Nerve Inst., Inc. v. Fish Tales,
LLC, No. 1:17-cv-55, 2017 WL 7691858, at *4 (E.D. Tenn. Nov. 13, 2017) (quoting Tucker v.
Sierra Builders, 180 S.W.3d 109, 115 (Tenn. Ct. App. 2005)). Furthermore, in Tennessee, courts
are “required to construe the provisions of the [Tennessee Consumer Protection Act] liberally in
order ‘to protect consumers and legitimate business enterprises from those who engage in ‘unfair
or deceptive acts or practices in the conduct of any trade or commerce.’” Beard v. Worldwide
Mortg. Corp., 354 F. Supp. 2d 789, 815 (W.D. Tenn. 2005) (quoting Pursell y. First Am. Nat’l
Bank, 937 S.W.2d 838, 841 (Tenn. 1996)).

Under the Tennessee Consumer Protection Act, unfair or deceptive acts or practices
include: misrepresenting that goods have characteristics, uses, benefits, or quantities that they do
not have; misrepresenting that goods are original or new if they are deteriorated, or altered to the
point of decreasing the value; and misrepresenting that goods are of a particular standard, quality
or grade, or that goods are of a particular style or model, if they are of another. See Tenn. Code
Ann. § 47-18-104(b). The examples listed in Section 47-18-104(b) are not, however, meant to

be exhaustive. Allen y. Vill. Partners, L.P., No. 3:06-CV-59, 2008 WL 3833605, at *5

 

discovering the injury or wrong is usually a fact question for the jury to determine.’”) (quoting
Wyatt v. A-Best Co., 910 S.W.2d 851, 854 (Tenn. 1995); citing McIntosh y. Blanton, 164 S.W.3d
584, 586 (Tenn. Ct. App. 2004)).

22

 

 
(E.D. Tenn. Aug. 11, 2008). Unfair or deceptive acts or practices also include “practices that
involve concealing material facts regarding the source, quality, value, age, and other similar
characteristics of products for sale, false advertising, and unfairness in the return process.” Jd.

Here, as discussed above, the Complaint asserts numerous allegations highlighting the
Defendants’ knowledge of the Defect, showing the continued marketing of the Camry and
Camry Hybrids as quality, comfortable, and safe vehicles, and outlining the Defendants’ failure
to disclose, or efforts to conceal, the Defect. See supra. Kirton also alleges that when he
purchased his vehicle “he was unaware his Class Vehicle contained the Defective HVAC
System,” and that had he known of the Defect, “he would not have purchased his Class Vehicle
or would have paid significantly less for it.” (D.E. 1 at § 29; see also id. § 244 (alleging same as
to Tennessee class).) The Complaint further alleges that as a result of the negative publicity
following disclosure of the Defect, “the value of the Class Vehicles has greatly diminished” and
“the Class Vehicles are now worth significantly less than they otherwise would [be].”
Td. at § 242.

In short, the Court finds the Complaint states a plausible claim under the
Tennessee Consumer Protection Act. Accordingly, the Toyota Defendants’ Motion to Dismiss
Count VIII is DENIED.

E. BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY (COUNT V)

In Count V, Cardenas alleges the Toyota Defendants breached the implied warranty of

merchantability under Florida law. The Toyota Defendants argue Count V should be dismissed

because Cardenas cannot establish contractual privity.

23

 

 
1. Contractual Privity

“Under Florida law, a plaintiff cannot recover economic losses for breach of implied
warranty in the absence of privity.” Mesa v. BMW of N. Am, LLC, 904 So. 2d 450, 458
(Fla. 3d DCA 2005) (citing Kramer v. Piper Aircraft Corp., 520 So. 2d 37 (Fla. 1988); Weiss v.
Johansen, 898 So. 2d 1009, 1012 (Fla. 4th DCA 2005); Spolski Gen. Contractor v. Jett—Aire
Corp. Aviation Mgmt. of Cent. Fla., Inc., 637 So. 2d 968, 970 (Fla. 5th DCA 1994)).

Time and again, Florida courts have dismissed breach of implied warranty claims under
Florida law for lack of contractual privity where the plaintiff purchaser did not purchase a
product directly from the defendant. See, e.g., Padilla v. Porsche Cars N. Am., Inc., — F. Supp.
3d —, 2019 WL 2192297, at *5 (S.D. Fla. 2019) (collecting cases). And consistent with the
overwhelming weight of Florida law, this Court has repeatedly ruled that to establish the
contractual privity required to state a breach of implied warranty claim, a plaintiff must purchase
the product at issue directly from the defendant. See, e.g, id at *6 (“Consistent with Florida
law, and this Court’s application thereof, because Plaintiffs did not purchase their used vehicles
directly from Porsche, they lack contractual privity with Porsche and their implied warranty
claim necessarily fails as a matter of law.”) (citing In re Takata Airbag Prod. Liab. Litig., 193 F.
Supp. 3d 1324, 1346 (S.D. Fla. 2016); Tershakovec v. Ford Motor Co., No. 17-21087-CIV, 2018
WL 3405245, at *10 (S.D. Fla. July 12, 2018); see also Melton y. Century Arms, Inc., 243 F.
Supp. 3d 1290, 1303-04 (S.D. Fla. 2017)).

Here, Cardenas did not purchase his new 2014 Camry directly from any of the Toyota
Defendants. Instead, Cardenas purchased his vehicle from Kendall Toyota, “a Toyota authorized
Dealer of Toyota vehicles.” (D.E. 1 at § 23 (emphasis added).) Accordingly, Cardenas lacks

contractual privity with the Toyota Defendants, and his implied warranty claim necessarily fails.

24

 

 
Nevertheless, Cardenas maintains that “Florida courts have found the privity requirement
to be satisfied when a manufacturer directly provides a warranty to, or otherwise has direct
contact with, a buyer who purchases from a third party.” (D.E. 32 at 29 (quoting Global Quest,
LIC v. Horizon Yachts, Inc., 849 F.3d 1022, 1032 (11th Cir. 2017).) In other words, Cardenas
argues his lack of contractual privity with the Toyota Defendants should be overlooked because
he was the “third-party beneficiary” of Kendall Toyota purchasing Cardenas’s Camry from the
Defendants.

2. Third-Party Beneficiary Exception

Recently, this Court reviewed and rejected the very argument advanced by Cardenas
now. In Padilla v. Porsche Cars N. Am., Inc., the plaintiffs also cited Global Quest for the
proposition they could overcome their lack of contractual privity through a third-party
beneficiary exception. Padilla, — F. Supp. 3d —, 2019 WL 2192297, at *6—7. This Court ruled
that the language in Global Quest—which Cardenas quotes in support of his argument—was
non-binding dicta which did not confirm (let alone establish) a third-party beneficiary exception
to the contractual privity requirement under Florida law. See id. at *7 (noting the quoted
language appeared only after the Eleventh Circuit reversed the district court, and when
addressing certain arguments made “in the alternative’). Nevertheless, this Court found that
even if the quoted language was not dicta, the complaint there failed to allege factual matter
establishing that Porsche had direct negotiations or contacts with, or made representations to, the
plaintiffs. Jd. This Court consequently dismissed the plaintiffs’ breach of implied warranty
claims under Florida law.

Likewise here—and even assuming the third-party beneficiary exception is recognized

under Florida law—Cardenas fails to allege factual matter establishing that any of the

25

 
Toyota Defendants engaged in negotiations or contacts directly with, or made direct
representations to, Cardenas. (See D.E. 1 at {| 173-85.) Without citation to authority, Cardenas
argues the Toyota Defendants “involved [themselves] in the transaction” by publishing
brochures and other marketing materials, and by providing warranty and maintenance schedules
showing no service would be required on the evaporator. (D.E. 32 at 29.) But this argument,
and the allegations it relies upon, still falls short under Global Quest because the plaintiff there
was “given a limited express warranty, the terms of which were negotiated by the parties as part
of the sale.” Global Quest, LLC, 849 F.3d at 1025 (emphasis added).

For these reasons, the Court finds that Cardenas cannot state a claim for breach of the
implied warranty of merchantability under Florida law. Therefore, Count V is DISMISSED.°
F. MAGNUSON-MOSS WARRANTY ACT (COUNT VI)

In Count VI, the Plaintiffs assert individual and class claims against the Toyota
Defendants for violation of the Magnuson-Moss Warranty Act. The Toyota Defendants argue
Count VI must be dismissed because Cardenas’s implied warranty claim fails under Florida law,
and because Kirton fails to even allege an implied warranty claim under state law, let alone
sufficiently allege the contractual privity required to state such a claim.

The Magnuson—Moss Warranty Act gives consumers a private right of action against

warrantors for a breach of warranty, as defined by state law. See 15 U.S.C. § 2301(7) (“The term

 

° The Court acknowledges that the Central District of California in Stockinger v. Toyota
Motor Sales, U.S.A., Inc. declined to dismiss breach of implied warranty claims under Florida
law regarding a similar vehicle defect. Relying on Sanchez-Knutson v. Ford Motor Co., 52 F.
Supp. 3d 1223, 1233 (S.D. Fla. 2014), the district court found that Florida law recognizes a third-
party beneficiary exception to the privity requirement. See 2017 WL 10574372, at *14
(C.D. Cal. July 7, 2017). This Court recently addressed, and citing its own prior ruling, declined
to follow Sanchez-Knutson. See Padilla, — F. Supp. 3d —, 2019 WL 2192297, at *6 (citing
Tershakovec, 2018 WL 3405245, at *10); see also id. at *6 n.3 (collecting cases concluding
same). For the reasons explained there, the Court again declines to follow Sanchez-Knutson.

26

 

 

 
‘implied warranty’ means an implied warranty arising under State law . . . in connection with the
sale by a supplier of a consumer product.”). To state a claim under the Magnuson-Moss
Warranty Act, though, a plaintiff must also state a valid breach of warranty claim. Melton, 243
F. Supp. 3d at 1304 (citing Bailey v. Monaco Coach Corp., 168 F. App’x. 893, 894 n.1 (11th Cir.
2006) (ver curiam) (noting “implied warranty claims under the [Magnuson-Moss Warranty Act ]
arise out of and are defined by state law”)). Indeed, where a plaintiff fails to state a breach of
implied warranty claim, courts routinely dismiss the correlating Magnuson-Moss Warranty Act
claim. See id. at 1304 (“Because Plaintiffs do not state a cognizable claim for breach of implied
warranty, they also have no claim under the Magnuson—Moss Warranty Act.”); David vy. Am.
Suzuki Motor Corp., 629 F. Supp. 2d 1309, 1324 (S.D. Fla. 2009) (concluding same).

Here, Cardenas’s breach of implied warranty claim has been dismissed; thus, his
correlating Magnuson-Moss Warranty Act claim must also be dismissed. See id As for Kirton,
he does not even allege a breach of implied warranty claim (see D.E. 1 at § 173-85), so his

Magnuson-Moss Warranty Act claim must be dismissed as well.’ Melton, 243 F. Supp. 3d at

 

’ Based on the allegations in the Complaint, Kirton also would not be able to state a
breach of implied warranty claim under Tennessee law. As noted above, “implied warranty
claims under the [Magnuson-Moss Warranty Act] arise out of and are defined by state law.”
Bailey, 168 F. App’x. at 894 n.1. Under Tennessee law, privity of contract is required for purely
economic loss claims. See Gregg v. Y.A. Co. Co., Ltd, No. 1:06-CV-203, 2007 WL 1447895, at
*6 (E.D. Tenn. May 14, 2007) (citing Messer Griesheim Indus., Inc. v. Eastman Chem. Co., 194
S.W.3d 466, 471 (Tenn. Ct. App. 2005)).

Here, Kirton did not purchase his used vehicle directly from any of the Toyota
Defendants. Instead, Plaintiff Kirton purchased his used 2015 Toyota Camry “from a Wyatt
Johnson Toyota dealership in Clarkesville, Tennessee.” (D.E. 1 at 428 (emphasis added).)
Accordingly, Kirton would lack contractual privity with the Toyota Defendants under Tennessee
law. See Gregg, 2007 WL 1447895, at *7 (finding no breach of implied warranty claim where
plaintiff purchased used machine from vendor who purchased same machine from “uninvolved
third party”).

By extension, Kirton’s Magnuson-Moss Warranty Act claim would fail for this additional
reason. See Bearden, 720 F. Supp. 2d at 938 (“[T]o recover under the Magnuson—Moss Act for

27

 
1304; David, 629 F. Supp. 2d at 1324. For these reasons, Count VI is DISMISSED.
IV. CONCLUSION
For the reasons stated above, it is
ADJUDGED that the Motions to Dismiss are GRANTED IN PART AND DENIED IN
PART as follows:
(1) The Motions to Dismiss are GRANTED as to Counts III, IV (fraud or
fraudulent concealment), V (implied warranty), and VI (Magnuson-Moss
Warranty Act). Therefore, these Counts are DISMISSED; and
(2) The Motions to Dismiss are DENIED as to Counts I, II (RICO),
VII (Florida’s Deceptive and Unfair Trade Practices Act), and VIII
(Tennessee Consumer Protection Act). Accordingly, the Defendants must answer the

Complaint no later than November 15, 2019.
vc

DONE AND ORDERED in Chambers at Miami, Florida, this Os September 2019.

Copies furnished to:

 

Counsel of Record

 

the breach of an implied warranty, the plaintiffs must assert a viable state-law warranty claim.”)
(citing Fedrick v. Mercedes-Benz USA, LLC, 366 F. Supp. 2d 1190, 1200 n.14 (N.D. Ga. 2005)).

28

 
